DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2018/0001835 to Corso in view of US Patent 5,100,091 to Pollak, US Design Patent D824,838 to Takamura and US Patent 9,162,630 to Pluta.
Regarding claim 1, Corso discloses a vehicle mobile device holder assembly, comprising: a base (Fig. 2 - 206) shaped and dimensioned to fit within a beverage container recess in a center console of a passenger vehicle (Fig. 1), the base having an open central area dimension and shaped to receive a beverage container (open central area of 206 is capable of this function), the base further including an attachment portion (224) and a mobile device retaining section (208).  Corso fails to disclose the articulating sections.  However, Pollak discloses a holder for items in a vehicle including a first articulating section (16 (Fig. 3A,) and 10 (Fig. 8A)) attached to an attachment portion (11 – Figs. 3a, 8a); a second articulating section (portion directly holding object plus pivot joint for that portion (Fig. 8A; see also the details of the pivots 40 in Fig. 1A) attached to the first articulating section, the second articulating section holding the object (Fig. 8A).  It would have been obvious to one of ordinary skill to have used Pollak’s attachment portion (secured to 224 – Corso) and first and second articulating sections in Corso to increase the adjustability of the position of the phone.  In the combination, the first articulating section would be attached to the attachment portion (224 (Corso) plus 11 (Pollak)) and the mobile device retaining section would be positioned at the end of the second articulating section.  The combination fails to disclose the claimed base walls.  However, Takamura discloses a vehicle cupholder that has a first upright wall section, a second upright wall section, a third upright wall section, a fourth upright wall section and a fifth upright wall section (see Annotated Fig. 5 below), the first and second upright wall sections being approximately perpendicular to one another and the first and third upright wall sections being approximately perpendicular to one another (Annotated Fig. 5), the fourth upright wall section extending from the second upright wall section defining an obtuse angle therebetween, and the fifth upright wall section extending from the third upright wall section defining an obtuse angle therebetween (Annotated Fig. 5).  It would have been obvious to one of ordinary skill to have shaped the base to match Takamura’s cupholder in the combination because it would allow the holder to be more secure when used in a cupholder having Takamura’s shape.  Corso discloses matching the shape of the base to the shape of the cupholder (see matching shapes in Figs. 1-7).  The combination fails to disclose a gap.  However, Pluta discloses a cupholder attachment and teaches that using an uninterrupted base and a base with a rear gap are known alternatives (see Figs. 2A-B, 7).  It would have been obvious to one of ordinary skill to have included a gap at the rear of the base because doing so only involves a simple substitution of one known, equivalent cupholder base element for another to obtain predictable results.  Further, the gap allows a user to squeeze the wall to a smaller size to accommodate smaller cup holders, as taught by Pluta (Col. 4, lines 19-21).  To the extent the placement of the gap is in doubt, positioning the gap at any location around the cupholder (including at the rear) would have been obvious because it only involves choosing from a finite number of predictable locations to place a gap, with the predictable result being the gap allows for accommodating smaller cup holders. 


    PNG
    media_image1.png
    416
    487
    media_image1.png
    Greyscale

Takamura Annotated Fig. 5
Regarding claim 3, the combination from claim 1 discloses wherein the attachment portion of the base includes an upright extending opening (12 – Pollak), and the first articulating section includes an elongated pin (16 – Pollak) inserted into the upright extending opening such that the elongated pin and the first articulating section pivot relative to the attachment portion about an upright axis (Pollak Fig. 3A).
Regarding claim 4, the combination from claim 1 discloses wherein the first articulating section includes a pivot structure (40 – Pollak) attached to an upper end of the elongated pin (16 – Pollak, see Fig. 8A) such that the first articulating section pivots about a horizontal axis defined by the pivot structure (Pollak Figs. 1A, 8A).
Regarding claim 6, the combination from claim 1 discloses wherein the mobile device retaining section includes a first member (portion for holding the phone – Corso) attached to the first articulating section for pivotal movement about a horizontal axis (Pollak Fig. 8A – phone holding portion pivots about a horizontal axis relative to the rest of the articulating arm).
Regarding claim 11, the combination from claim 1 discloses the attachment portion being located at the intersection of the first and second upright wall sections (see Corso Fig. 1, showing the attachment portion angled to the right to allow the driver to view the phone, which would put it at the intersection of the first and second walls as claimed).  To the extent there is any doubt about the location of the attachment portion, placing it at the intersection of the first and second walls would have been obvious because it only involves choosing from a finite number of predictable places on the base to position the attachment portion.
Regarding claim 17, the combination from claim 1 discloses wherein the base has an upper edge (Corso Fig. 2 – upper edge of 206) with the entirety of the upper edge defining a single plane.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso, Pollak, Takamura and Pluta, further in view of US Patent 10,576,905 to MacNeil.
Regarding claim 2, the combination from claim 1 fails to disclose the base having an opening.  However, MacNeill discloses a cupholder phone holder including a base (Figs. 3A, 3B) that includes at least one upright wall portion having an opening (see openings in Figs. 3A, 3B) that is shaped and dimensioned to receive a spring loaded member of the beverage container recess of the center console of the passenger vehicle that retains the base within the beverage container recess (the openings are capable of receiving a spring loaded member to retain the base as claimed).  It would have been obvious to one of ordinary skill to have included openings in the base in the combination to promote a stronger frictional engagement against the cupholder, as taught by MacNeil (Col. 11, lines 38-42).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corso, Pollak, Takamura and Pluta, further in view of US Published Application 2007/0284500 to Fan.
Regarding claim 5, the combination from claim 1 fails to disclose the claimed details of the mobile device retaining section.  However, Fan discloses a mobile device retaining section including a pair of clamping members (2, 3 – Fig. 1) and a tightening mechanism (Fig. 4 – push button 61 and associated spring and gears) configured to move the pair of clamping members toward and away from one another.  It would have been obvious to one of ordinary skill to have used Fan’s mobile device retainer in the combination because it would allow the user to easily hold and release the mobile device when desired.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the new elements in claim 1 (page 10), see the rejection above based on Corso, Pollak, Takamura and Pluta.
As to applicant’s argument that Corso and Pollak teach away from a gap (page 11), nothing in Corso and Pollak teach away from including a gap in the base.  Instead, these references merely disclose an embodiment in which the base is closed.  As noted in the rejection, Pluta discloses that (a) closed bases and bases with gaps are known alternatives, and (b) bases with gaps allow a user to squeeze the wall to a smaller size to accommodate smaller cup holders.
As to applicant’s argument against Corso, Pollak and Cribb (page 12), this rejection has been withdrawn.
As to applicant’s argument that Takamura discloses a beverage container recess rather than a base (page 14), Takamura is not being applied for a cupholder base.  As noted in the rejection of claim 1 above, Corso is applied for the cupholder base and for matching the cupholder base to the shape of the cupholder.  Takamura is applied for its disclosure that cupholders with the claimed upright wall configuration are known.  As noted, it would have been obvious to one of ordinary skill to have shaped the base to match Takamura’s cupholder in the combination because it would allow the holder to be more secure when used in a cupholder having Takamura’s shape.  
As to applicant’s argument that the prior art fails to disclose the upright wall configuration (page 16), see the response in #9 above.
As to applicant’s argument that no apparent reason exists for making the modifications (page 17), see the motivation provided for each combination made in the rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734